HSBC Bank, USA v Hagerman (2015 NY Slip Op 05912)





HSBC Bank, USA v Hagerman


2015 NY Slip Op 05912


Decided on July 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2014-01949
 (Index No. 130010/10)

[*1]HSBC Bank, USA, etc., respondent, 
vRobert Hagerman, et al., defendants, Annmarie Hagerman, etc., appellant.


Hanna & Vlahakis, Brooklyn, N.Y. (Derrick Hanna of counsel), for appellant.
Hogan Lovells US LLP, New York, N.Y. (David Dunn, Chava Brandriss, and Michelle L. Moshe of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Annmarie Hagerman appeals, as limited by her brief, from so much of an order of the Supreme Court, Richmond County (Maltese, J.), dated November 12, 2013, as granted that branch of the plaintiff's motion which was for summary judgment on the complaint insofar as asserted against her.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The plaintiff established its prima facie entitlement to judgment as a matter of law on the complaint insofar as asserted against the defendant Annmarie Hagerman (hereinafter the appellant) by producing the mortgage, the note, and evidence of default (see Deutsche Bank Natl. Trust Co. v Islar, 122 AD3d 566, 567). Although the appellant placed the plaintiff's standing to commence the action in issue, the evidence the plaintiff submitted established that it had standing as both the holder and the assignee of the subject note and mortgage at the time the action was commenced (see Aurora Loan Servs., LLC v Taylor, ____NY3d____2015 NY Slip Op 04872, *3-4 [2015]; HSBC Bank USA, N.A. v Baptiste, 128 AD3d 773; cf. Wells Fargo Bank, NA v Burke, 125 AD3d 765, 766). In opposition, the appellant's bald assertion of forgery was not sufficient to raise a triable issue of fact (see Banco Popular N. Am. v Victory Taxi Mgt., 1 NY3d 381, 384; Beitner v Becker, 34 AD3d 406, 408).
Accordingly, the Supreme Court properly granted that branch of the plaintiff's motion which was for summary judgment on the complaint insofar as asserted against the appellant.
MASTRO, J.P., CHAMBERS, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court